[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                  FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 05-15707                    February 28, 2006
                            Non-Argument Calendar            THOMAS K. KAHN
                                                                    CLERK


                    D. C. Docket No. 04-00018-CV-CDL-4

DEBRA SINQUEFIELD,
f.k.a. Debra Ricks,

                                                              Plaintiff-Appellant,

                                     versus

CLAY COUNTY, GEORGIA,
DAVID SHIVERS,
Individually and in his official capacity
as a member of the Board of Commissioners of
Clay County Georgia,
DAN GILES,
in his official capacity as member of the
Board of Commissioners of Clay County, Georgia, et al.,
GERALD ISLER,
Individually and in his official capacity as
a former member and Chairman of the Board of
Commissioners of Clay County, Georgia,
BLAKE PROCTOR,
in his official capacity as County
Administrator for Clay County, Georgia, et al.,

                                                          Defendants-Appellees,

WILLIE MCCOY,
Individually and in his official capacity
as a member of the Board of Commissioners of
Clay County Georgia, et al.,

                                                                         Defendants.



                   Appeal from the United States District Court
                      for the Middle District of Georgia


                                (February 28, 2006)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      This is a civil rights action brought by a former employee of Clay County,

Georgia, Debra Sinquefield. Sinquefield was prosecuted in a Georgia superior

court pursuant to a grand jury indictment for computer theft and computer trespass

in violation of O.C.G.A. §§ 16-9-93(a) and (b), and exonerated when the trial

judge directed a verdict of acquittal at the close of the State’s case. Claiming that

her prosecution was malicious and selective (on account of her race, black),

Sinquefield seeks damages against the County, a number of County

Commissioners, and two county employees for violating her rights under the

Fourth and Fourteenth Amendments and state common law.

      On September 12, 2005, the district court entered an order granting the

                                          2
defendants summary judgment on Sinquefield’s federal claims and dismissing her

state law claims without prejudice. Sinquefield now appeals. She contends that

the district court erred because the material fact issues remain to be litigated on

whether she was “seized” in violation of the Fourth and Fourteenth Amendments;

selectively prosecuted on account of her race; and denied due process because the

defendants failed to provide her with a name-clearing hearing before they pursued

criminal allegations against her.

      We find no merit in Sinquefield’s appeal. As the district court observed in

its September 25 order, the material facts are not in dispute. We conclude that the

court correctly analyzed Sinquefield’s federal claims and properly applied the

legal precedent in disposing of those claims.

      AFFIRMED.




                                          3